EXHIBIT 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 10th day of May, 2017 by and among Oragenics, Inc., a Florida
corporation (the “Company”), and each of the several holders of Registrable
Securities (as defined below) signatory hereto (each such holder, a “Holder”
and, collectively, the “Holders”). Capitalized terms used herein have the
respective meanings ascribed thereto in that certain Securities Purchase
Agreement dated May 10, 2017 by and among the Company and the other parties
signatory thereto (the “Purchase Agreement”) unless otherwise defined herein.

R E C I T A L S

WHEREAS, the Company has issued shares of Preferred Stock and a Common Stock
Purchase Warrant (collectively, the “Warrants”) in favor of each Holder, each
dated as of the date hereof and acknowledged by such Holder, as such may be
amended and supplemented from time to time; and

WHEREAS, in connection with the consummation of the transactions contemplated by
the Purchase Agreement, the parties desire to enter into this Agreement in order
to grant certain registration rights to the Holders as set forth below.

NOW, THEREFORE, in consideration of the promises, covenants and conditions set
forth herein, the parties hereto hereby agree as follows:

1. Certain Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Commission” means the U.S. Securities and Exchange Commission.

“Common Stock” means the Company’s common stock, par value $0.001 per share, and
any securities into which such shares may hereinafter be reclassified.

“Conversion Shares” shall mean collectively the shares of Common Stock of the
Company or other Securities issuable upon conversion of the Preferred Stock.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect .

“Initiating Holder” means any Holder who properly initiates a registration
request under this Agreement.

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Shares covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the Securities Act.



--------------------------------------------------------------------------------

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act, and the declaration or ordering of effectiveness of
such Registration Statement or document.

“Registrable Shares” means (i) any shares of Common Stock owned by the Holders,
(ii) the Conversion Shares, (iii) the Warrant Shares, and (iv) any other
securities issued or issuable with respect to or in exchange for the Conversion
Shares and Warrant Shares, whether by merger, charter amendment or otherwise;
provided, that, a security shall not be a Registrable Share (A) upon sale
pursuant to a Registration Statement or Rule 144, or (B) while such security is
eligible for sale without restriction by the Holders pursuant to Rule 144,
assuming, for purposes of such determination with respect to each Holder, the
full conversion or exercise by such Holder of all convertible securities held by
such Holder (disregarding for this purpose any and all limitations of any kind
on conversion or exercise of any convertible securities owned by such Holder).

“Registration Statement” means any registration statement of the Company filed
under the Securities Act that covers the resale of any of the Registrable Shares
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

“Required Holders” means the Holders holding at least a majority of the
Conversion Shares and Warrant Shares, considered collectively, then outstanding
(disregarding for this purpose any and all limitations of any kind on conversion
or exercise of any convertible securities owned by such Holder).

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
rule thereto.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in effect
.

“Warrant Shares” shall mean collectively the shares of Common Stock of the
Company issuable upon exercise of the Warrants in accordance with their terms,
as such number may be adjusted pursuant to the provisions thereof, and any other
Securities to which the holder may become entitled pursuant to the terms of the
Warrants.

2. Registration.

(a) Filing of the Registration Statement. At any time after the date hereof, any
Holder may request registration under the Securities Act of the Registrable
Shares with respect to at least fifty percent (50%) of such Holder’s Registrable
Securities having an anticipated aggregate offering price, net of Selling
Expenses, of at least $1.0 million. Upon receipt of such request, the Company
shall (i) within ten (10) days after the date such request is given, give notice
thereof (the “Demand Notice”) to all Holders other than the Initiating Holder ,
(ii) cause to be prepared and filed with the Commission a Registration Statement
on Form S-3 (or, if the Company is not eligible to use Form S-3, on Form S-1) as
soon as practicable and in any event within forty five (45) days of such request
(the “Filing Deadline”) for purposes of

 

-2-



--------------------------------------------------------------------------------

registering for sale to the public the Registrable Shares that the Initiating
Holders requested to be registered and any additional Registrable Securities
requested to be included in such registration by any other Holders, as specified
by notice given by each such Holder to the Company within twenty (20) days of
the date the Demand Notice is given, and (iii) use its commercially reasonable
efforts to cause such Registration Statement to be declared effective under the
Securities Act by the Commission as soon as practicable thereafter and in any
event no later than ninety (90) days after the date of such request. . If the
Company files the Registration Statement on Form S-1 and subsequently becomes
eligible to use Form S-3, the Company shall file a post-effective amendment to
such Form S-1 on Form S-3 and use its commercially reasonable efforts to cause
the Registration Statement, as so amended, to become effective within thirty
(30) days of the filing thereof. Subject to any Commission comments, the
foregoing Registration Statement shall include the plan of distribution attached
hereto as Exhibit A; provided, however, that no Holder shall be named as an
“underwriter” in such Registration Statement without such Holder’s prior written
consent. If the Registration Statement covering the Registrable Shares is not
filed with the Commission on or prior to its Filing Deadline, the Company will
make pro rata payments to each Holder that requested that its Registrable Shares
be included on such Registration Statement, as liquidated damages and not as a
penalty, in an amount equal to 1.0% of the aggregate amount invested by such
Holder pursuant to the Purchase Agreement for each 30-day period or pro rata for
any portion thereof following the Filing Deadline for which no Registration
Statement is filed with respect to the Registrable Shares. Such payments shall
constitute each Holder’s exclusive monetary remedy for such event, but shall not
affect the right of the Holder to seek injunctive relief. Such payments shall be
made to each such Holder in cash no later than three (3) Business Days after the
end of each 30-day period.

(b) Effectiveness.

(i) Following the declaration of effectiveness by the Commission of the
Registration Statement filed pursuant to Section 2(a), the Company shall (i) use
commercially reasonable efforts to cause such Registration Statement to remain
effective until such time as there cease to be Registrable Shares, (ii) use
commercially reasonable efforts to prepare and file with the Commission such
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective until such time as there cease to be Registrable Shares,
(iii) furnish to each Holder offering Registrable Shares under such Registration
Statement such number of copies of a summary Prospectus or other Prospectus,
including a preliminary Prospectus complying with the requirements of the
Securities Act, as such Holder may reasonably request, (iv) comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Shares covered by the Registration Statement during such period in
accordance with the intended methods of distribution by the selling holders
thereof set forth in the Registration Statement, and (v) prior to any public
offering of Registrable Shares, cooperate with the selling holders and the
underwriter(s), if any, in connection with the registration and qualification of
the Registrable Shares under the state securities or “blue sky” laws of such
jurisdictions within the United States of America as the selling holders or
underwriter(s), if any, may reasonably request and to use commercially
reasonable efforts to do any and all other acts or things necessary or advisable
to permit the disposition in such jurisdictions of the Registrable Shares
covered by the Registration Statement in a manner that is in compliance with the
applicable laws of such jurisdiction or, in the event that the registration does
not involve an

 

-3-



--------------------------------------------------------------------------------

underwritten public offering, as each such selling holder shall reasonably
request. The Company will promptly, and in any event within one (1) Business Day
of having received notice of the following, notify each Holder of (1) any stop
order issued or, to the knowledge of the Company, threatened by the Commission
and take all commercially reasonable actions to obtain the withdrawal or lifting
of such order if it has been issued or prevent the entry of such stop order if
it has not yet been issued; (2) when the Registration Statement or any
post-effective amendment thereto has been filed with the Commission and when the
Registration Statement or any post-effective amendment thereto has become
effective; (3) any request by the Commission for amendments or supplements to
the Registration Statement or the Prospectus included therein or for additional
information; and (4) any notification with respect to the suspension of the
qualification of the Registrable Shares included therein for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.

(ii) If after a Registration Statement has been declared effective by the
Commission sales cannot be made pursuant to such Registration Statement for any
reason (including without limitation by reason of a stop order, or the Company’s
failure to update the Registration Statement), but excluding any Suspension
Period or the inability of any Holder to sell the Registrable Shares covered
thereby due to market conditions, then the Company will make pro rata payments
to each Holder that requested that its Registrable Shares be included on such
Registration Statement, as liquidated damages and not as a penalty, in an amount
equal to 1.0% of the aggregate amount invested by such Holder pursuant to the
Purchase Agreement, for each 30-day period or pro rata for any portion thereof
following the date by which such Registration Statement should have been
effective and such Holder then held Registrable Shares (the “Blackout Period”).
The amounts payable as liquidated damages pursuant to this Section 2(b)(ii)
shall be paid monthly within three (3) Business Days of the last day of each
month following the commencement of the Blackout Period until the termination of
the Blackout Period. Such payments shall constitute each Holder’s exclusive
monetary remedy for such event, but shall not affect the right of the Holder to
seek injunctive relief. Such payments shall be made to each such Holder in cash.

(c) Right to Piggyback Registration.

(i) If at any time following the date of this Agreement that any Registrable
Shares remain outstanding the Company proposes for any reason to register any
shares of Common Stock under the Securities Act (other than pursuant to a
registration statement on Form S-4 or Form S-8 (or a similar or successor form))
with respect to an offering of Common Stock by the Company for its own account
or for the account of any of its stockholders, it shall at each such time
promptly give written notice to the Holders, in accordance with the provisions
of Section 5(b) below, of its intention to do so (but in no event less than
thirty (30) days before the anticipated filing date) and, to the extent
permitted under the provisions of Rule 415 under the Securities Act, include in
such registration all Registrable Shares with respect to which the Company has
received written requests for inclusion therein within fifteen (15) days after
receipt of the Company’s notice (a “Piggyback Registration”). Such notice shall
offer the Holders the opportunity to register such number of shares of
Registrable Shares as each such Holder may request and shall indicate the
intended method of distribution of such Registrable Shares. By written notice
delivered to the Company, any Holder (an “Opting-Out Holder”) may elect to waive
its right to participate in Piggyback Registrations (“Registration Opt-Out”),
until such time as such written notice is rescinded in writing. During such time
as a Registration Opt-Out is in effect: (x) the Opting-Out Holder shall not
receive notices of any proposed Piggyback Registration and (y) shall not be
entitled to participate in any such Piggyback Registration pursuant to this
Section 2(c).

 

-4-



--------------------------------------------------------------------------------

(ii) Notwithstanding the foregoing, (A) if such registration involves an
underwritten public offering, the Holders must sell their Registrable Shares to,
if applicable, the underwriter(s) at the same price and subject to the same
underwriting discounts and commissions that apply to the other securities sold
in such offering (it being acknowledged that the Company shall be responsible
for other expenses as set forth in Section 3(b)) and subject to the Holders
entering into customary underwriting documentation for selling stockholders in
an underwritten public offering, and (B) if, at any time after giving written
notice of its intention to register any Registrable Shares pursuant to Section
2(c)(i) and prior to the effective date of the registration statement filed in
connection with such registration, the Company shall determine for any reason
not to cause such registration statement to become effective under the
Securities Act, the Company shall deliver written notice to the Holders and,
thereupon, shall be relieved of its obligation to register any Registrable
Shares in connection with such registration; provided, however, that nothing
contained in this Section 2(c)(ii) shall limit the Company’s liabilities and/or
obligations under this Agreement, including, without limitation, the obligation
to pay liquidated damages under this Section 2.

(d) Underwriting Requirements.

(i) If, at any time after the filing of a registration statement pursuant to
Section 2(a), any Holder intends to distribute at least $15 million of
Registrable Shares (including Registrable Shares held by other Holders) by means
of an underwriting, then such Holder (the “Requesting Holder”) shall so advise
the Company. The underwriter(s) will be selected by the Requesting Holder,
subject only to the reasonable approval of the Company. In such event, the right
of any Holder to include such Holder’s Registrable Shares in such registration
shall be conditioned upon such Holder’s participation in such underwriting and
the inclusion of such Holder’s Registrable Shares in the underwriting to the
extent provided herein. All Holders proposing to distribute their securities
through such underwriting shall (together with the Company as provided in
Section 2(d)(iii)) enter into an underwriting agreement in customary form with
the underwriter(s) selected for such underwriting; provided, however, that in no
event shall the Holders be required to sign a lock-up agreement restricting such
Holders for a period longer than (i) imposed upon the Company or its officers
and directors or (ii) six (6) months following the effective date of the
Registration Statement. Any discretionary waiver or termination of the lock-up
restrictions described above by the Company or the underwriter(s) shall apply
pro rata to all Holders subject to such lock-up restrictions, based on the
number of Registrable Shares included in such underwriting. Notwithstanding any
other provision of this Section 2(d)(i), if the managing underwriter(s)
advise(s) the Requesting Holder in writing that marketing factors require a
limitation on the number of shares to be underwritten, then the Requesting
Holder shall so advise all Holders that otherwise would be underwritten pursuant
hereto, and the number of Registrable Shares that may be included in the
underwriting shall be allocated among such Holders, including the Requesting
Holder, in proportion (as nearly as practicable) to the number of Registrable
Shares owned by each Holder or in such other proportion as shall mutually be
agreed to by all such selling Holders; provided, however, that the number of
Registrable Shares held by the Holders to be included in such underwriting shall
not be reduced unless all other securities are first entirely excluded from the
underwriting.

 

-5-



--------------------------------------------------------------------------------

(ii) In connection with any offering involving an underwriting of shares of the
Company’s capital stock pursuant to Section 2(c), the Company shall not be
required to include any of the Holders’ Registrable Shares in such underwriting
unless the Holders accept the terms of the underwriting as agreed upon between
the Company and its underwriters, and then only in such quantity as the
underwriters in their sole discretion determine will not jeopardize the success
of the offering by the Company; provided, however, that in no event shall the
Holders be required to sign a lock-up agreement restricting such Holders for a
period longer than (i) imposed upon the Company or its officers and directors or
(ii) six (6) months following the effective date of the Registration Statement.
Any discretionary waiver or termination of the lock-up restrictions described
above by the Company or the underwriters shall apply pro rata to all Holders
subject to such lock-up restrictions, based on the number of Registrable Shares
included in such underwriting. If the total number of securities, including
Registrable Shares, requested by stockholders to be included in such offering
exceeds the number of securities to be sold (other than by the Company) that the
underwriters in their reasonable discretion determine is compatible with the
success of the offering, then the Company shall be required to include in the
offering only that number of such securities, including Registrable Shares,
which the underwriters and the Company in their sole discretion determine will
not jeopardize the success of the offering. If the underwriters determine that
less than all of the Registrable Shares requested to be registered can be
included in such offering, then the Registrable Shares that are included in such
offering shall be allocated among the selling Holders in proportion (as nearly
as practicable) to the number of Registrable Shares owned by each selling Holder
or in such other proportions as shall mutually be agreed to by all such selling
Holders. Notwithstanding the foregoing, in no event shall the number of
Registrable Shares included in the offering be reduced unless all other
securities (other than securities to be sold by the Company) are first entirely
excluded from the offering. For purposes of the provision in this Section
2(d)(ii) concerning apportionment, for any selling Holder that is a partnership,
limited liability company, or corporation, the partners, members, retired
partners, retired members, stockholders, and Affiliates of such Holder, or the
estates and immediate family members of any such partners, retired partners,
members, and retired members and any trusts for the benefit of any of the
foregoing Persons, shall be deemed to be a single “selling Holder,” and any pro
rata reduction with respect to such “selling Holder” shall be based upon the
aggregate number of Registrable Shares owned by all Persons included in such
“selling Holder,” as defined in this sentence.

(iii) In connection with any offering involving an underwriting of shares of the
Company’s capital stock pursuant to Section 2(c), the Company shall enter into
and perform its obligations under an underwriting agreement, in customary form,
with the underwriter(s) of such offering and the Company shall comply with all
customary requests by such underwriter(s), including, but not limited to, the
delivery of a legal opinion, negative assurance letter and comfort letter,
providing due diligence materials as reasonably requested by the underwriter(s)
and participating in a road show if requested by the underwriter(s).

 

-6-



--------------------------------------------------------------------------------

3. Qualifications; Obligations; Restrictions. The obligations of the Company
under Section 2 are subject to the following qualifications:

(a) the Company shall not include in any registration, qualification or
compliance requested pursuant to Section 2(a) any other securities (including,
without limitation, those to be issued and sold by the Company) without the
prior written consent of the Required Holders;

(b) the Company shall pay all expenses incurred in complying with Section 2,
including, all registration and filing fees, printing expenses, fees and
disbursements of counsel for the Company and reasonable and documented fees and
disbursements, not to exceed $15,000, of one counsel for all of the Holders
selected by the Holders of a majority of the Registrable Shares to be included
in such registration, expenses of any special audits incident to or required by
any such registration and expenses of complying with the securities or “blue
sky” laws of any jurisdictions pursuant to Section 2(b)(i);

(c) the Company shall not grant any right relating to the registration of its
securities if the exercise thereof conflicts with or restricts the exercise and
enjoyment of any of the rights granted under this Agreement, without the written
consent of the Required Holders, which consent may be given or withheld in the
sole discretion of such Holders. The Company will not permit at any time after
the date hereof any of its Subsidiaries to grant any right relating to the
registration of its securities until the termination of this Agreement;

(d) the Company shall use its best efforts to cause all Registrable Shares
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed; and

(e) the Company shall, with a view to making available to the Holders the
benefits of Rule 144 (or its successor rule) and any other rule or regulation of
the Commission that may at any time permit the Holders to sell shares of Common
Stock to the public without registration, the Company covenants and agrees to:
(i) make and keep public information available, as those terms are understood
and defined in Rule 144, until the earlier of (A) six months after such date as
all of the Registrable Shares may be sold without restriction by the holders
thereof pursuant to Rule 144 or any other rule of similar effect or (B) such
date as all of the Registrable Shares shall have been resold; (ii) file with the
Commission in a timely manner all reports and other documents required of the
Company under the Exchange Act; and (iii) furnish to each Holder upon request,
as long as such Holder owns any Registrable Shares, (A) a written statement by
the Company that it has complied with the reporting requirements of the Exchange
Act, (B) a copy of the Company’s most recent Annual Report on Form 10-K or
Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail such Holder of any rule or regulation of
the Commission that permits the selling of any such Registrable Shares without
registration.

4. Obligations of Holders of Registrable Shares.

(a) Subject to the provisions of this Section 4, following the effectiveness of
a Registration Statement, the Company may direct the Holders, in accordance with
Section 4(b), to suspend sales of Registrable Shares pursuant to such
Registration Statement and the use of any Prospectus or preliminary Prospectus
contained therein for the shortest amount of time as the

 

-7-



--------------------------------------------------------------------------------

Company reasonably determines is necessary and advisable (but in no event for
more than an aggregate of 60 days in any consecutive 12-month period commencing
on the date hereof or more than an aggregate of 30 days in any consecutive
180-day period (a “Suspension Period”)), if any of the following events shall
occur: (1) the majority of the Company’s board of directors determines in good
faith, upon the advice of counsel, that an event has occurred or is continuing
as a result of which the Registration Statement or Prospectus contained therein
contains an untrue statement of a material fact or omits any fact necessary to
make the statements therein not misleading causing such Registration Statement
or the Prospectus contained therein not to be usable for resale of the
Registrable Shares during the period required by this Agreement; (2) the
majority of the Company’s board of directors determines in good faith, upon the
advice of counsel, that the sale of Registrable Shares pursuant to such
Registration Statement would require disclosure of material non-public
information not otherwise required to be disclosed under applicable laws and the
Company has a bona fide business purpose for preserving the confidentiality of
such information or disclosure of such information would have a material adverse
effect on the Company, in each case under circumstances that would make it
impractical or inadvisable to cause the Registration Statement to become
effective or to promptly amend or supplement the Registration Statement on a
post-effective basis, as applicable; or (3) the majority of the Company’s board
of directors determines in good faith, upon the advice of counsel, that it is
required by law, rule or regulation or Commission-published release or
interpretation to supplement the Registration Statement or file a post-effective
amendment to the Registration Statement in order to incorporate information into
the Registration Statement, including for the purpose of (a) including in the
Registration Statement any Prospectus required under Section 10(a)(3) of the
Securities Act, (b) reflecting in the Prospectus any facts or events arising
after the effective date of the Registration Statement (or of the most recent
post-effective amendment) that, individually or in the aggregate, represents a
fundamental change in the information set forth therein, or (c) including in the
Prospectus any material information with respect to the plan of distribution not
disclosed in the Registration Statement or any material change to such
information (each of the events in clause (1), (2) and (3), a “Suspension
Event”). Upon the occurrence of any such Suspension Event, the Company shall use
commercially reasonable efforts to cause the Registration Statement to become
effective or to promptly amend or supplement the Registration Statement on a
post-effective basis or to take such action as is necessary to permit the
Holders to resume sales of such securities as soon as possible and to promptly
make available to each selling Holder any such supplement or amendment.

(b) Upon the occurrence of a Suspension Event, the Company shall provide to each
Holder a notice (a “Suspension Notice”), which notice shall not include any
material non-public information, that a Suspension Event has occurred or is
occurring, and each Holder agrees that upon receipt of a Suspension Notice, such
Holder will forthwith discontinue disposition of Registrable Shares pursuant to
the Registration Statement until (A) such Holder’s receipt of the copies of the
supplemented or amended Prospectus that addresses the reasons for providing the
Suspension Notice, or (B) it is advised in writing by the Company that the use
of the Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. Each
Holder receiving a Suspension Notice hereby agrees that it will, at such
Holder’s election, either (1) destroy any Prospectuses, other than permanent
file copies, then in such Holder’s possession that have been replaced by the
Company with more recently dated Prospectuses, or (2) deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the

 

-8-



--------------------------------------------------------------------------------

Prospectus covering such Registrable Shares that was current at the time of
receipt of such notice. Notwithstanding anything herein to the contrary, (A) a
Holder shall be entitled to inquire of the Company further details regarding the
nature of a Suspension Event for which it has been served a Suspension Notice,
and the Company shall use its commercially reasonable efforts to provide any
information requested about the Suspension Event to such Holder and (B) the
Company shall not serve a Suspension Notice to the Holders, unless, concurrently
therewith, it has suspended sales under all other effective registration
statements relating to the resale of the Company’s securities.

(c) Each Holder, by its acceptance of the Registrable Shares, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Holder has notified the Company in writing of its election to exclude all
of its Registrable Shares from such Registration Statement.

5. Due Diligence Review; Information.

(a) The Company shall make available, during normal business hours, for
inspection and review by the Holders, advisors to and representatives of the
Holders (who may or may not be affiliated with the Holders and who are
reasonably acceptable to the Company), and any underwriter(s), all financial and
other records, all filings with the Commission, and all other corporate
documents and properties of the Company as may be reasonably necessary for the
purpose of such review, and cause the Company’s officers, directors and
employees, within a reasonable time period, to supply all such information
reasonably requested by the Holders or any such representative, advisor or
underwriter in connection with the Registration Statement (including, without
limitation, in response to all questions and other inquiries reasonably made or
submitted by any of them), prior to and from time to time after the filing and
effectiveness of each Registration Statement for the sole purpose of enabling
the Holders and such representatives, advisors and underwriters and their
respective accountants and attorneys to conduct initial and ongoing due
diligence with respect to the Company and the accuracy of the Registration
Statement.

(b) Notwithstanding anything contained herein to the contrary, the Company shall
not disclose material nonpublic information to the Holders, or to advisors to or
representatives of the Holders, unless prior to disclosure of such information
the Company identifies such information as being material nonpublic information
and provides the Holders, such advisors and representatives with the opportunity
to accept or refuse to accept such material nonpublic information for review and
any Holder wishing to obtain such information enters into an appropriate
confidentiality agreement with the Company with respect thereto.

6. Indemnification.

(a) To the extent permitted by law, the Company shall indemnify each Holder, and
each person controlling such Holder within the meaning of Section 15 of the
Securities Act, with respect to which any registration that has been effected
pursuant to this Agreement, against all claims, losses, damages and liabilities
(or action in respect thereof), including any of the foregoing incurred in
settlement of any litigation, commenced or threatened

 

-9-



--------------------------------------------------------------------------------

(subject to Section 6(c) below), arising out of or based on any untrue statement
(or alleged untrue statement) of a material fact contained in the Registration
Statement, Prospectus, any amendment or supplement thereof or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
light of the circumstances in which they were made, or any violation by the
Company of any rule or regulation promulgated by the Securities Act applicable
to the Company and relating to any action or inaction required of the Company in
connection with any such registration and will reimburse each Holder and each
person controlling such Holder for reasonable legal and other expenses
reasonably incurred in connection with investigating or defending any such
claim, loss, damage, liability or action as incurred; provided, however, that
the Company will not be liable in any such case to the extent that any untrue
statement or omission or allegation thereof is made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Holder expressly for use in preparation of such Registration Statement,
Prospectus, or any amendment or supplement thereof; provided further, however,
that the Company will not be liable in any such case where the claim, loss,
damage or liability arises out of or is related to the failure of the Holder to
comply with the covenants and agreements contained in this Agreement respecting
sales of Registrable Shares, and except that the foregoing indemnity agreement
is subject to the condition that, insofar as it relates to any such untrue
statement or alleged untrue statement or omission or alleged omission made in
the preliminary Prospectus but eliminated or remedied in the amended Prospectus
on file with the Commission at the time the Registration Statement becomes
effective or in the amended Prospectus filed with the SEC pursuant to Rule
424(b) or in the Prospectus subject to completion under Rule 434 of the
Securities Act, which together meet the requirements of Section 10(a) of the
Securities Act (the “Final Prospectus”), such indemnity shall not inure to the
benefit of any such Holder or any such controlling person, if a copy of the
Final Prospectus furnished by the Company to the Holder for delivery was not
furnished to the person or entity asserting the loss, liability, claim or damage
at or prior to the time such furnishing is required by the Securities Act and
the Final Prospectus would have cured the defect giving rise to such loss,
liability, claim or damage.

(b) Each party entitled to indemnification under this Section 6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party (at its expense) to assume the defense of any such
claim or any litigation resulting therefrom, provided, however, that counsel for
the Indemnifying Party, who shall conduct the defense of such claim or
litigation, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense provided that all legal and other expenses incurred by the Indemnified
Party in connection therewith shall be at such Indemnified Party’s expense, and,
provided further, that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Agreement, unless such failure is materially prejudicial to the
Indemnifying Party in defending such claim or litigation. An Indemnifying Party
shall not be liable for any settlement of an action or claim effected without
its written consent (which consent will not be unreasonably withheld). No
Indemnifying Party, in its defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such

 

-10-



--------------------------------------------------------------------------------

claim or litigation. Notwithstanding the foregoing, the Company shall not, in
connection with any one such action or proceeding or separate but substantially
similar or related actions or proceedings in the same jurisdiction arising out
of the same general allegations or circumstances, be liable for the reasonable
fees and expenses of more than one separate firm of attorneys (in addition to
any local counsel) at any time for indemnified Holders as a group, which firm
shall be designated by such Holders.

(c) If the indemnification provided for in this Section 6 is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any loss, liability, claim, damage or expense referred to therein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party thereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Indemnifying Party or by
the Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

7. Miscellaneous.

(a) Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Required Holders. The Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company shall have obtained the written consent to such
amendment, action or omission to act, of the Required Holders. Notwithstanding
the foregoing, this Agreement may not be amended or terminated and the
observance of any term hereof may not be waived with respect to any Holder
without the written consent of such Holder, unless such amendment, termination,
or waiver applies to all Holders in the same fashion.

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 5.4 of the Purchase Agreement.

(c) Assignments and Transfers by Holders. The provisions of this Agreement shall
be binding upon and inure to the benefit of the Holders and their respective
successors and assigns. A Holder may transfer or assign, in whole or from time
to time in part, to one or more persons its rights hereunder in connection with
the transfer of any shares of Preferred Stock, Warrant or Registrable Shares by
such Holder to such person, provided that such Holder complies with all laws
applicable thereto and provides written notice of assignment to the Company
promptly after such assignment is effected. Following any such transfer or
assignment, such transferee or assignee shall be considered a “Holder” under
this Agreement.

 

-11-



--------------------------------------------------------------------------------

(d) Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Holders, provided, however, that in the event that the
Company is a party to a merger, consolidation, share exchange or similar
business combination transaction in which the Common Stock is converted into the
equity securities of another Person, from and after the effective time of such
transaction, such Person shall, by virtue of such transaction, be deemed to have
assumed the obligations of the Company hereunder, the term “Company” shall be
deemed to refer to such Person and the term “Registrable Shares” shall be deemed
to include the securities received by the Holders in connection with such
transaction unless such securities are otherwise freely tradable by the Holders
after giving effect to such transaction.

(e) Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

(f) Counterparts; Electronic Transmission. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement may
also be executed via facsimile or other electronic transmission, which shall be
deemed an original.

(g) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(h) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

(i) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter. If any provision of this Agreement is found to conflict with the
Purchase Agreement, the provisions of this Agreement shall prevail.

 

-12-



--------------------------------------------------------------------------------

(k) Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE INTERNAL LAW OF
THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH
STATE THAT WOULD PERMIT THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN
SUCH STATE.

(l) Personal Jurisdiction.

(i) The Company irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan. The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or any of the agreements, documents or instruments delivered in
connection herewith or therewith. To the fullest extent permitted by applicable
law, the Company irrevocably waives and agrees not to assert, by way of motion,
as a defense or otherwise, any claim that it is not subject to the jurisdiction
of any such court, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.

(ii) Nothing in this Section 7(l) shall affect the right of the Holders to serve
process in any manner permitted by law, or limit any right that the Holders may
have to bring proceedings against the Company in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.

(m) WAIVER OF JURY TRIAL. THE COMPANY AND EACH OF THE PURCHASERS EACH
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER AGREEMENT, DOCUMENT OR INSTRUMENT
DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR THE ACTIONS OF THE PURCHASERS
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR
THEREOF.

(n) No Inconsistent Agreements. Neither the Company nor any of its subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities, that would have the effect of impairing the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof. Neither the Company nor any of its subsidiaries has
previously entered into any agreement granting any registration rights with
respect to any of its securities to any Person that have not been satisfied in
full.

(o) Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other

 

-13-



--------------------------------------------------------------------------------

kind of group or entity, or create a presumption that the Holders are in any way
acting in concert or as a group or entity with respect to such obligations or
the transactions contemplated by this Agreement or any other matters, and the
Company acknowledges that the Holders are not acting in concert or as a group,
and the Company shall not assert any such claim, with respect to such
obligations or transactions. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose. The use of a single
agreement with respect to the obligations of the Company contained was solely in
the control of the Company, not the action or decision of any Holder, and was
done solely for the convenience of the Company and not because it was required
or requested to do so by any Holder. It is expressly understood and agreed that
each provision contained in this Agreement is between the Company and a Holder,
solely, and not between the Company and the Holders collectively and not between
and among Holders.

[Remainder of Page Intentionally Left Blank]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

The Company:     ORAGENICS, INC.     By:  

 

    Name:     Title:

[Company signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

The Holders:    MSD Credit Opportunity Master Fund, L.P.      

 

      Marcello Liguori, Managing Director   

[Holder signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

The Holders:   HARVEST INTREXON ENTERPRISE FUND I, L.P.  

By: HARVEST ENTERPRISE GP I, LLC

its general partner

   

By: HARVEST CAPITAL STRATEGIES, LLC

its managing member

  By:  

 

  Name:   Title:   HARVEST INTREXON ENTERPRISE FUND I (AI), L.P.  

By: HARVEST ENTERPRISE GP I, LLC

its general partner

   

By: HARVEST CAPITAL STRATEGIES, LLC,

its managing member

  By:  

 

  Name:   Title:   Address:   600 Montgomery Street, Suite 1700       San
Francisco, California 94111



--------------------------------------------------------------------------------

Exhibit A

Plan of Distribution

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   short sales effected after the date the registration statement of which
this Prospectus is a part is declared effective by the Commission;

 

  •   through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

 

  •   broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •   a combination of any such methods of sale; and

 

  •   any other method permitted by applicable law.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this



--------------------------------------------------------------------------------

prospectus under Rule 424(b)(3) or other applicable provision of the Securities
Act amending the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholders under this prospectus.
The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.



--------------------------------------------------------------------------------

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement or (2) the date
on which all of the shares may be sold without restriction pursuant to Rule 144
of the Securities Act.